DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 04/29/2022 has been entered and is currently under consideration.  Claims 1-12 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 4698191 of record) hereinafter Endo in view of Wakikawa (JP2011184574 with reference to examiner provided machine translation).
Regarding claim 1, Endo teaches:
A method for producing an expanded thermoplastic elastomer beads molded article (abstract), comprising: filling expanded thermoplastic elastomer beads in a mold so as to be compressed state (col 5, ln 60- col 6, ln 6); and then supplying a heating medium into the mold to heat the expanded beads, so as to fusion bond the expanded beads to each other (col 8, ln48-57), the expanded beads impregnated with a blowing agent using a pressure tight vessel with the resulting material being expanded (Col 5, ;n 22-35), the expanded beads having a closed cell ratio of 70% or more (col 5, ln 19-21).
Endo does not explicitly recite the expanded beads having an average bead diameter of from 0.5 to 10 mm.
However, Endo teaches a range of values for the particle diameter that overlaps with the claimed range (col 4, ln 42-45).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the particle diameter as taught by Endo that overlaps with the claimed range.
Endo does not teach the expanded beads containing, as a base material, a thermoplastic elastomer comprising a block copolymer containing a hard segment and a soft segment and having a Shore A hardness of from 65 to 95, the expanded beads having a bulk density (Bd) after conditioning at 23°C and a relative humidity of 50% under ordinary pressure for 48 hours of 200 g/L or less, a filled amount (M) [g] of the expanded beads in the mold having an inner capacity (V) [L] and an internal pressure (IP) [10-1 MPa] of the expanded beads satisfying the following expressions (1) and (2):
0.9·V·Bd ≤ M (1)
4.2·Bd-0.23 ≤ IP + M/(V·Bd) ≤ 8.0·Bd-0.23 (2)
However, applicant specification teaches that expanded thermoplastic elastomer beads have a boiling xylene insoluble content of 60% by weight or less (including 0), and are expanded olefin thermoplastic elastomer beads containing, as a base material, a multi- block copolymer containing a polyethylene block and an ethylene-a-olefin copolymer block wherein the multi-block copolymer has a Shore A hardness of from 65 to 95 possess the above claimed properties.
In the same field of endeavor regarding foamed articles, Wakikawa teaches foamable resin as a base material, a thermoplastic elastomer comprising a block copolymer containing a hard segment and a soft segment and having a Shore A hardness of from 65 to 95, (page 1, last paragraph to page 2, 1st paragraph; page 2, 4th full paragraph) having a boiling xylene insoluble content of 60% by weight or less (including 0), containing, as a base material, a multi-block copolymer containing a polyethylene block and an ethylene-a-olefin copolymer block wherein the multi-block copolymer has a Shore A hardness of from 65 to 95 (example 4: Wakikawa does not explicitly recite the claimed properties.  However, Wakikawa teaches the polyolefin resin “Infuse 9530” produced by DOW Chemical in example 4, which is disclosed by applicant specification as having the claimed composition and properties) for the motivation of providing foam having high flexibility and good heat resistance (page 1, 1st paragraph).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the expanded beads as taught by Endo to have the composition as taught by Wakikawa in order to provide foam having high flexibility and good heat resistance.
Furthermore, Endo further teaches overlapping ranges/values for the operating parameters of the method, namely the IP internal pressure.  See claims 4 and 5 below.
Since the prior art method is performing the same steps under the same conditions on the same material as the claimed invention for the same reason as the applicant of producing an expanded thermoplastic elastomer beads molded article, one of ordinary skill in the art would reasonably expect the claimed expressions to be met by the prior art method as well.
Regarding claim 2, Endo in view of Wakikawa teaches the method of claim 1.
Endo further teaches wherein the expanded thermoplastic elastomer beads are compressively filled in the mold with a pressurizing gas (col 5, ln 60- col 6, ln 6).
Regarding claim 3, Endo in view of Wakikawa teaches the method of claim 2.
Endo in view of Wakikawa does not explicitly recite wherein a pressure in the mold [[in]] compressively filling the expanded beads is from 0.08 to 1.0 [MPa(G)].
However, Endo teaches a range of values for the pressure in the mold that overlaps with the claimed range (col 5, ln 60- col 6, ln 6).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the mold pressure as taught by Endo that overlaps with the claimed range.
Regarding claim 4, Endo in view of Wakikawa teaches the method of claim 1.
Endo in view of Wakikawa does not explicitly recite wherein the internal pressure (IP) of the expanded beads is from 0 to 2.0 [104 MPa] (including 0).
However, Endo teaches a range of values for the internal pressure that overlaps with the claimed range (col 5, ln 52-59).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the internal pressure as taught by Endo that overlaps with the claimed range.
Regarding claim 5, Endo in view of Wakikawa teaches the method of claim 1.
Endo in view of Wakikawa does not explicitly recite wherein the internal pressure (IP) of the expanded beads is from 0 to 0.2 [10-1 MPa] (including 0).
However, Endo teaches that the mold cavity containing the pressurized gas and compressed foamed particles is vented to atmospheric pressure (col 5, ln 60- col 6, ln 6).  While it is understood that the pressure in the mold does not necessarily represent the internal pressure of the foamed particles, the fact that the foamed particles expand means that the internal pressure of the foamed particle must be less than or equal to that of the vented mold cavity, otherwise the foamed particles would experience shrinkage/compression.  Less than or equal to atmospheric pressure is well within the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the internal pressure as taught by Endo that overlaps with the claimed range.
Regarding claim 6, Endo in view of Wakikawa teaches the method of claim 1.
Endo further teaches preceding the step of supplying a heating medium into the mold to heat the expanded beads, displacing a gas existing in gaps among the expanded beads filled in the mold by steam (col 5, ln 60- col 6, ln 6).
Regarding claim 7, Endo in view of Wakikawa teaches the method of claim 1.
Endo further teaches wherein the mold includes one pair of molds of a positive mold and a negative mold (Fig 1: male mold 11, female mold 12) each having a steam chamber (Fig 1: steam chambers 16), and the step of supplying a heating medium into the mold to heat the expanded beads, includes, performed in this order: a unidirectional heating step of supplying steam to the steam chamber of any one of the positive mold and the negative mold, making the steam to pass through a molding cavity formed by combining the positive mold and the negative mold, in which the expanded beads are filled, and flowing the steam into the steam chamber of the other one of the molds; a reverse unidirectional heating step of supplying steam to the steam chamber of the other one of the molds, making the steam to pass through the molding cavity, and flowing the steam into to the steam chamber of the mold, to which the steam has been supplied in the unidirectional heating step; and a main heating step of supplying steam simultaneously to the steam chambers of the positive mold and the negative mold, so as to fusion bond the expanded beads to each other (col 8, ln 65-col 9, ln 12).
Regarding claim 8, Endo in view of Wakikawa teaches the method of claim 1.
Wakikawa further teaches wherein the expanded thermoplastic elastomer beads have a boiling xylene insoluble content of 60% by weight or less (including 0), and are expanded olefin thermoplastic elastomer beads containing, as a base material, a multi- block copolymer containing a polyethylene block and an ethylene-a-olefin copolymer block wherein the multi-block copolymer has a Shore A hardness of from 65 to 95 (see claim 1).
Regarding claim 12, Endo in view of Wakikawa teaches the method of claim 1.
Endo further teaches the expanded thermoplastic elastomer beads.
Wakikawa further teaches as a base material, a multi-block copolymer containing a hard segment formed of a polyethylene block and a soft segment formed of an ethylene-a-olefin copolymer block (page 2, 4th full paragraph).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Wakikawa as applied to claim 1 above, and further in view of Polegato Moretti et al. (US 2020/0229534) hereinafter Polegato Moretti.
Regarding claim 9, Endo in view of Wakikawa teaches the method of claim 1.
Endo in view of Wakikawa does not teach the expanded thermoplastic elastomer beads are expanded urethane thermoplastic elastomer beads containing, as a base material, a urethane thermoplastic elastomer, having a Shore A hardness of from 80 to 95.
In the same field of endeavor regarding foamed articles, Polegato Moretti teaches expanded urethane thermoplastic elastomer beads containing, as a base material, a urethane thermoplastic elastomer for the motivation of forming a partially breathable outsole ([0029, 0125-0127]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the beads as taught by Endo in view of Wakikawa with the urethane material as taught by Polegato Moretti in order to form a partially breathable outsole.
Endo in view of Wakikawa and Polegato Moretti does not explicitly recite a Shore A hardness of from 80 to 95.
However, Polegato Moretti teaches a range of values for the hardness that overlaps with the claimed range ([0127]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the hardness as taught by Polegato Moretti that overlaps with the claimed range.
Regarding claim 10, Endo in view of Wakikawa teaches the method of claim 1.
Endo in view of Wakikawa does not teach the expanded thermoplastic elastomer beads are expanded urethane thermoplastic elastomer beads containing, as a base material, a urethane thermoplastic elastomer, having a Shore A hardness of from 80 to 95.
In the same field of endeavor regarding foamed articles, Polegato Moretti teaches expanded urethane thermoplastic elastomer beads containing, as a base material, a urethane thermoplastic elastomer for the motivation of forming a partially breathable outsole ([0029, 0125-0127]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the beads as taught by Endo in view of Wakikawa with the urethane material as taught by Polegato Moretti in order to form a partially breathable outsole.
Endo in view of Wakikawa and Polegato Moretti does not explicitly recite a Shore A hardness of from 80 to 95.
However, Polegato Moretti teaches a range of values for the hardness that overlaps with the claimed range ([0127]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the hardness as taught by Polegato Moretti that overlaps with the claimed range.
Regarding claim 11, Endo in view of Wakikawa teaches the method of claim 1.
Endo in view of Wakikawa does not teach the expanded thermoplastic elastomer beads are expanded urethane thermoplastic elastomer beads containing, as a base material, a urethane thermoplastic elastomer, having a Shore A hardness of from 80 to 95.
In the same field of endeavor regarding foamed articles, Polegato Moretti teaches expanded urethane thermoplastic elastomer beads containing, as a base material, a urethane thermoplastic elastomer for the motivation of forming a partially breathable outsole ([0029, 0125-0127]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the beads as taught by Endo in view of Wakikawa with the urethane material as taught by Polegato Moretti in order to form a partially breathable outsole.
Endo in view of Wakikawa and Polegato Moretti does not explicitly recite a Shore A hardness of from 80 to 95.
However, Polegato Moretti teaches a range of values for the hardness that overlaps with the claimed range ([0127]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the hardness as taught by Polegato Moretti that overlaps with the claimed range.
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Wakikawa relates to producing crosslinked polyolefin resin foam, which is different from the expanded thermoplastic elastomer beads of the instant invention.  Applicant argues that the foamable resin is incompatible with an expanded beads method such as that taught by Endo.  However, neither Endo nor Wakikawa teach away from the combination, and attorney arguments cannot take the place of evidence.
Regarding claim 12, applicant argues that Endo does not teach the limitations of claim 12.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


                                                                                                                                                                                                      /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743